Citation Nr: 1751678	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966, with additional service in the Reserves from December 1975 to August 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At his May 2017 hearing before the Board, the Veteran testified that when he filed his claim for service connection for hearing loss, he was unaware what tinnitus was.  He stated he had experienced intermittent tinnitus in his ears, which sounded like a motor running or a fan, and that it began in 1965 during his active service.  The Board notes that the issue of entitlement to service connection has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ.  The Board finds that the Veteran's communication, indicating a desire to file a claim, does not meet the standards of a complete claim under 38 C.F.R. § 3.160(a) and must be construed as a request for an application form for benefits.  See 38 C.F.R. §§ 3.150(a), 3.155 (2016).  Accordingly, the AOJ must provide the Veteran with the appropriate application form prescribed by the Secretary so that he may file a complete claim.  Id.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  The Veteran's bilateral hearing loss disability cannot be reasonably disassociated from his exposure to acoustic trauma during service.
CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming service connection for a bilateral hearing loss disability due to acoustic trauma during active service.  Following a thorough review of the evidence of record, the Board finds that the Veteran's current bilateral hearing loss disability cannot be reasonably disassociated from his active duty service and that service connection for a bilateral hearing loss disability is warranted.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes "any period of active duty for training" (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

At the outset, the Board notes that throughout the period of the claim, the Veteran has had a current diagnosis of a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The Board also finds competent and credible evidence of noise exposure during service.  The Veteran was a mechanical accessories and equipment repairman throughout active duty service and an aircraft maintenance worker during Reserve service.  He testified at his hearing that he experienced significant occupational noise exposure during service; he worked on the flight line assisting aircrafts that had problems with the launch cycle and was exposed to the noise of multiple, loud engines.  The Veteran's personnel records confirm his military occupational specialties.  Accordingly, the Board finds that the Veteran's reports of noise exposure are credible and are also consistent with the circumstances of his active duty and ACDUTRA service and concedes exposure to acoustic trauma.  See 38 U.S.C.A. § 1154(a) (West 2014).

Accordingly, the Board turns to whether there is a causal relationship between the Veteran's currently diagnosed bilateral hearing loss disability and his exposure to acoustic trauma during service.  The Veteran's military medical records contain several audiological evaluations conducted by medical professionals.  His August 1962 entrance examination contains the results of a whispered voice test which measured 15/15.  At his August 1966 separation examination, an audiogram was performed and the Veteran demonstrated some evidence of hearing loss in his left ear.  Throughout the years, his hearing worsened, and a February 1995 audiogram reflects evidence of high frequency sensorineural hearing loss bilaterally.
Following separation from active duty service, the Veteran did not experience any civilian occupational noise exposure because he worked in office settings.  He also did not have any significant post-service recreational noise exposure.  The Veteran's spouse testified that when they first met in the early 1970s that she noticed her husband experienced hearing loss and that his hearing become progressively worse throughout the years.  

The record contains an April 2017 private medical opinion from M. B., M.D., an otolaryngologist.  Dr. M. B. reviewed the Veteran's medical and service records and determined his current bilateral hearing loss disability was at least as likely as not due to his service, reasoning that the Veteran was exposed to high levels of noise during service which resulted in progressive high frequency sensorineural hearing loss throughout the years.  VA medical opinions dated October 2010 and November 2011 reflect that examiners were unable to provide etiology opinions without resorting to speculation.  There are no negative medical opinions of record.

In sum, the Board finds the Veteran has a current bilateral hearing disability as defined by VA regulation, there is credible and competent evidence of exposure to acoustic trauma while in service, and that the April 2017 private opinion linking the Veteran's hearing loss to his active service is competent and probative.  Therefore, service connection for a bilateral hearing loss disability is warranted.


ORDER

Service connection for a bilateral hearing loss disability is granted.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


